Citation Nr: 0635304	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  01-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dermatomyositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1993 to May 
1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed with dermatomyositis.

2.  The medical evidence of record demonstrates that the 
veteran's dermatomyositis began during his military service.


CONCLUSION OF LAW

The criteria for service connection for dermatomyositis have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran contends that he has dermatomyositis as a result 
of his service in the Persian Gulf region.  The medical 
evidence of record, consisting of VA treatment records, 
confirms that the veteran has dermatomyositis; thus, the 
critical question is whether the veteran's disability began 
during service. 

While service medical records are void of any diagnosis of, 
or treatment for, dermatomyositis while the veteran was in 
service; and the first treatment records addressing a skin 
condition (later diagnosed as dermatomyositis) are dated in 
early 1999, several years after the veteran was discharged 
from service, the medical evidence nevertheless shows that 
the veteran's dermatomyositis began during service.

The veteran submitted pictures from his wedding in 1995 
(while he was still in service) to a VA examiner.  After 
reviewing the photos, the examiner indicated that the 
heliotrope rash of dermatomyositis is clearly evident in the 
wedding photos, and concluded therefore that the veteran's 
illness had begun while he was on active duty but was missed 
by his physicians because it is a rare disease.  The examiner 
then opined that the veteran should be service connected for 
dermatomyositis.

As the evidence demonstrates that the veteran has a current 
disability which has been linked to his time in service, the 
criteria for service connection have been met, and the 
veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for dermatomyositis is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


